DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-21 and 23 are allowed.
Reasons for Allowance
According to 37 CFR 1.104(e), if the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning. Accordingly, Examiner concludes that, for clarity, the record requires that Examiner set forth reasons for the allowance of claims 1-25. The applicant or patent owner may file a statement commenting on the following reasons for allowance within THREE MONTHS FROM THE “MAILING DATE” of this communication.
The following is an examiner’s statement of reasons for allowance.
For example, the cited prior art of record comprises inter alia the following references:
		US 2012/0182884 A1		Pyatkovskiy et al.
		US 2008/0010523 A1		Mukherjee
		US 4,200,770			Hellman et al.

Pyatkovskiy teaches a system for utilizing predetermined encryption keys data (500, FIG. 5) in a test simulation environment (200, FIG. 2), the system comprising:
a DUT (492, FIG. 4) configured to generate DUT public keys (CRN/EPMS) (¶ 15, 45; note: the CRN and EPMS keys are public [see ¶ 17, 20]); and
a traffic emulation device (400, FIG. 4) configured
to store (795, FIG. 7), prior to the initiation (705, FIG. 7) of a first test session, the private key and the public key (SPK) in a local storage (435, FIG. 4), wherein the private key and the stored public key are mapped to a exchange key number (SRN) in the local storage (¶ 64, 48 “each PCCD set 510-1 to 510-N may include a CRN, SRN, SPK, PMS EPMS and MS”; note: each cryptographic variable of PCCD in memory 435 is mapped together in sets [see ¶ 47, 48], and such data includes a private key [see ¶ 20, 71]),
to retrieve the private key and the public key (740, FIG. 7) from the local storage upon the initiation of the first test session (note: public key and private key are respectively retrieved to compare to EPMS [see ¶ 71], and to convert EPMS to PMS [see ¶ 20, 71]),
to provide the public key to the DUT (¶ 68 “send certificate 740”; ¶ 69 “extract the server public key (SPK) from certificate 740”),
to generate (775, FIG. 7) a shared secret key (MS) utilizing the retrieved private key and the DUT public key generated by and received from the DUT (¶ 20, 21, 71, 72),
to utilize the first shared secret key to exchange tunnel messages and to establish the first test session with the DUT (¶ 73 “tunnel/exchange additional messages using symmetrical encryption based on the MS/shared secret…DUT may implies subsequent use/a second test session [see ¶ 48; MPEP § 2144.01]),
to retrieve after the first test session is established, the private key and the public key (740, FIG. 7) from the local memory upon an initiation (705, FIG. 7) of a second test session between the traffic emulation device and the DUT (note: public key and private key are respectively retrieved to compare to EPMS [see ¶ 71] and to convert EPMS to PMS [see ¶ 20, 71], again Pyatkovskiy’s plurality of PCCD sets implies subsequent use/ a second test session [see ¶ 48; MPEP § 2144.01]), and
to generate (775, FIG. 7) a second shared secret key (MS-2) utilizing the retrieved private key and a second DUT public key (CRN-2/EPMS-2) generated by and received from the DUT by the traffic emulation device after the first test session is established (¶ 20, 21, 46, 48, 72; note: Pyatkovskiy’s plurality of PCCD sets implies subsequent use/a second test session [see ¶ 48; MPEP § 2144.01]).
In an analogous art, Mukherjee teaches:
a DUT (110, FIG. 1) configured to be subjected to an IP sec test session (¶ 18, 46); and
a traffic emulation device (120, FIG. 1) configured to generate a private key and a public key, and upon the initiation of the first IPsec test session between the traffic emulation device and the DUT, to generate a shared secret key utilizing the private key and a DUT public key received from the DUT, to utilize the first shared secret key to exchange tunnel request and tunnel response messages to establish the first IPsec test session with the DUT (¶ 6 “negotiate the tunnel”; note: Examiner takes Official Notice incorporates by reference RFC 2408, which teaches “compute a shared secret value” at § 1.6.1 and teaches “SA is then used to protect negotiations” at § 2.3).
In an analogous art, Hellman teaches: a traffic emulation device (11, FIG. 1) configured
to provision, the DUT (12, FIG. 1) with a first key exchange number that is known by both the DUT and the traffic emulation device (note: device 11 provisions/sends key exchange number [i.e., either “a” or “q”] to device 12 [see: col. 4, lns. 21-22; FIG. 1]),
wherein a public key (Y1, FIG. 1) is generated by the traffic emulation device using a second key exchange number (col. 4, lns. 23-25 “generator 21...generates Y1”; col. 4, lns. 36-44 “this transformation may be represented...as Y1 = aX1 mod q”; note: “a” and “q” each read on Applicant’s “key exchange number” [see: col. 4, lns. 21-22]),
to retrieve, by the traffic emulation device, the second exchange key number (note: “q and a are transmitted to”/retrieved by device 11 [see: col. 4, lns. 11-13]), and
to provide the second exchange key number to the DUT (note: device 11 sends key exchange number [i.e., either “a” or “q”] to device 12 [see: col. 4, lns. 21-22; FIG. 1])
wherein the DUT utilizes the second exchange key number and the previously provisioned first exchange key number to generate a DUT public key (col. 4, lns. 23-25 “generator 22...generates Y2”; col. 4, lns. 36-44 “this 2 = aX2 mod q”; note: “a” and “q” each read on Applicant’s “key exchange number” [see: col. 4, lns. 21-22]).
However, the prior art of record, alone or in combination, does not explicitly disclose: retrieving, by the traffic emulation device after the first IPsec test session is established, the private key and the public key associated with the first IPsec test session from the local memory upon an initiation of a second IPsec test session between the traffic emulation device and the DUT; and generating a second shared secret key for the second IPsec test session by utilizing the retrieved private key associated with the first IPsec test session and a second DUT public key generated by and received from the DUT by the traffic emulation device after the first IPsec test session is established.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALISH K BELL/Examiner, Art Unit 2432


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432